Citation Nr: 1757934	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an upper gastrointestinal disability, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 until December 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over was subsequently transferred to the VA RO in Oakland, California.  

The Veteran died during the pendency of this appeal in November 2015 and the Veteran's spouse, Mary Lee, has been deemed eligible for substitution of the Veteran and has become the appellant in this case.

The Board notes that this case has been adjudicated as a claim of entitlement to service connection for a duodenal ulcer.  However, a review of the record shows that prior to his death, the Veteran had been diagnosed with several upper gastrointestinal disabilities; to include Barrett's esophagus, gastroesophageal reflux disease (GERD), and duodenal ulcer.  Therefore, the Board has recharacterized the issue in appeal in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for an upper gastrointestinal disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed February 1951 rating decision denied reopening the claim of entitlement to service connection for a stomach disability.

2.  The evidence associated with the claims file subsequent to the February 1951 rating decision relates to an unestablished fact necessary to substantiate the claim that is neither cumulative nor redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for an upper gastrointestinal disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a duodenal ulcer disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1950 rating decision, the Veteran was denied entitlement to service connection for a stomach disability based on a finding that he did not have a stomach condition that was incurred in service.  The Veteran did not appeal that decision.  In a February 1951 decision, the prior denial of entitlement to service connection for a stomach condition was confirmed and continued as new and material evidence sufficient to reopen the claim had not been received.  The Veteran did not appeal that decision.  

The pertinent evidence that has been added to the record since the February 1951 rating decision includes numerous medical records, showing that the Veteran had sought regular treatment for heartburn and acid reflux; medical records showing that the Veteran had been treated for, and diagnosed with Barrett's esophagus and GERD; and statements indicating that the Veteran had experienced upper gastrointestinal symptoms since his active service.  

The Board finds the evidence added to the record is new and material as it has not been previously considered by VA and it raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that reopening the claim of entitlement to service connection for an upper gastrointestinal disability is warranted.  


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for an upper gastrointestinal disability is granted.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

Prior to his death, the Veteran reported that he had experienced upper gastrointestinal symptoms ever since his active service.  A review of the record shows that the Veteran was separated from active service in December 1946.  He was diagnosed with a duodenal ulcer as early as October 1948, and was subsequently hospitalized for treatment of such in June 1950 and January 1951.  There is no indication from the record that the Veteran did not continue to experience upper gastrointestinal symptoms since that time.  In fact, the Veteran was subsequently diagnosed with Barrett's esophagus and GERD prior to his death.  

In light of the lay statements of record indicating that the Veteran experienced upper gastrointestinal symptoms ever since active service, the documented diagnosis of and treatment for a duodenal ulcer within two years of the Veteran's separation from active service, and the medical evidence of record showing that the Veteran continued to receive treatment for upper gastrointestinal symptoms until the time of his death; the Board finds that a medical opinion should be obtained to determine the nature and etiology of any upper gastrointestinal disability present prior to the Veteran's death.   

Additionally, any outstanding treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

2.  Then, send the claims file to the VA Medical Center for review and a medical opinion by an examiner with appropriate expertise to determine the nature and etiology of any upper gastrointestinal disabilities present prior to the Veteran's death.  The claims file must be made available to, and reviewed by the examiner.  

Based on a thorough review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any upper gastrointestinal disabilities present prior to the Veteran's death, to specifically include duodenal ulcer, Barrett's esophagus, and GERD, were etiologically related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the 1948 diagnosis of duodenal ulcer and subsequent 1950 and 1951 hospitalizations for such.  Further, the examiner should presume that the Veteran and his spouse have been reliable historians with regard to the onset and continuity of the Veteran's symptoms.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


